1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   PAUL NIVARD BEATON,                             )   Case No.: 1:20-cv-00005-NONE-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   FINDINGS AND RECOMMENDATION
13          v.                                           RECOMMENDING DISMISSAL OF ACTION
                                                     )   FOR FAILURE TO STATE A COGNIZABLE
14                                                   )   CLAIM FOR RELIEF
     VALLEY STATE PRISON,
                                                     )
15                  Defendant.                       )   [ECF No. 10]
                                                     )
16                                                   )
                                                     )
17                                                   )
                                                     )
18
            Plaintiff Paul Nivard Beaton is appearing pro se and in forma pauperis in this civil rights
19
     action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States Magistrate Judge
20
     pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21
            Currently before the Court is Plaintiff’s first amended complaint, filed January 24, 2020.
22
                                                         I.
23
                                       SCREENING REQUIREMENT
24
            The Court is required to screen complaints brought by prisoners seeking relief against a
25
     governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The Court
26
     must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally “frivolous
27
     or malicious,” that “fail[] to state a claim on which relief may be granted,” or that “seek[] monetary
28

                                                         1
1    relief against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B); see also 28

2    U.S.C. § 1915A(b).

3           A complaint must contain “a short and plain statement of the claim showing that the pleader is

4    entitled to relief. . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not required, but

5    “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory statements, do

6    not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550

7    U.S. 544, 555 (2007)). Moreover, Plaintiff must demonstrate that each defendant personally participated

8    in the deprivation of Plaintiff’s rights. Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002).

9           Prisoners proceeding pro se in civil rights actions are entitled to have their pleadings liberally

10   construed and to have any doubt resolved in their favor. Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th

11   Cir. 2012) (citations omitted). To survive screening, Plaintiff’s claims must be facially plausible, which

12   requires sufficient factual detail to allow the Court to reasonably infer that each named defendant is

13   liable for the misconduct alleged. Iqbal, 556 U.S. at 678-79; Moss v. U.S. Secret Service, 572 F.3d 962,

14   969 (9th Cir. 2009). The “sheer possibility that a defendant has acted unlawfully” is not sufficient, and

15   “facts that are ‘merely consistent with’ a defendant’s liability” falls short of satisfying the plausibility

16   standard. Iqbal, 556 U.S. at 678; Moss, 572 F.3d at 969.

17                                                       II.

18                                     SUMMARY OF ALLEGATIONS

19          The Court accepts Plaintiff’s allegations in his complaint as true only for the purpose of the sua

20   sponte screening requirement under 28 U.S.C. § 1915.

21          Plaintiff’s complaint is handwritten and a majority of the statement of his claims are illegible

22   and incoherent. However, it appears the crux of Plaintiff’s claim is that Defendant Sergeant D. Miller

23   has retaliated against Plaintiff by approving a Rules Violation Report (RVR) because he filed or

24   alleged to file an inmate grievance against prison staff.

25          As relief Plaintiff seeks “that the court tell Sgt. D. Miller prison official that because on

26   11/14/2019 ‘I’ve claim engaging in appeals civil litigations first amendment rights he cannot putt [sic]

27
28

                                                          2
1    me into felony prosecution likely; nor he has the right to putt [sic] me any violation because of my

2    claims in engaging in appeals, his is an adverse action.” (First Amd. Compl. at p. 5.)1

3                                                                III.

4                                                         DISCUSSION

5             A.       Retaliation

6             “Prisoners have a First Amendment right to file grievances against prison officials and to be free

7    from retaliation for doing so.” Watison v. Carter, 668 F.3d 1108, 1114 (9th Cir. 2012) (citing Brodheim

8    v. Cry, 584 F.3d 1262, 1269 (9th Cir. 2009)). “Within the prison context, a viable claim of First

9    Amendment retaliation entails five basic elements: (1) An assertion that a state actor took some adverse

10   action against an inmate (2) because of (3) that prisoner’s protected conduct, and that such action (4)

11   chilled the inmate’s exercise of his First Amendment rights, and (5) the action did not reasonably

12   advance a legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005). To

13   state a cognizable retaliation claim, Plaintiff must establish a nexus between the retaliatory act and the

14   protected activity. Grenning v. Klemme, 34 F.Supp.3d 1144, 1153 (E.D. Wash. 2014).

15            Plaintiff has the burden of demonstrating that his exercise of his First Amendment right was a

16   substantial or motivating factor behind the defendant’s conduct. Mt. Healthy City Sch. Dist. Bd. Of

17   Educ. v. Doyle, 429 U.S. 274, 287 (1977); Sorrano’s Gasco, Inc. v. Morgan, 874 F.2d 1310, 1314 (9th

18   Cir. 1989). Plaintiff must plead facts which suggest an absence of legitimate correctional goals for the

19   challenged conduct. Pratt v. Rowland, 65 F.3d 802, 806 (9th Cir. 1995). Mere allegations of

20   retaliatory motive or conduct will not suffice. A prisoner must “allege specific facts showing

21   retaliation because of the exercise of the prisoner’s constitutional rights.” Frazier v. Dubois, 922 F.2d

22   560, 562, n.1 (10th Cir. 1990).

23            Plaintiff fails to state a cognizable retaliation claim. Plaintiff merely states that Sergeant Miller

24   approved an RVR because Plaintiff filed prior appeals. However, Plaintiff fails to demonstrate that

25
26
     1
      All references to pagination of specific documents pertain to those as indicated on the upper right corners via the
27   CM/ECF electronic court docketing system.

28

                                                                  3
1    the RVR did not serve a legitimate penological interest or how he believes Miller’s conduct was

2    because he filed prior inmate appeals. Indeed, a review of the RVR attached to Plaintiff’s original

3    complaint reflects that Plaintiff was charged with a violation of California Code of Regulations, title

4    15, § 3013, which states “[i]nmates shall not attempt to gain special consideration or favor from other

5    inmates, employees, institution visitors or any other person by the use of bribery, threat or other

6    unlawful means.”2 The RVR specifically states the following:

7             On Thursday, November 14, 2019, while performing my duties as the Licensed Vocational
              Nurse (LV), in the Outpatient Housing Unit (OHU), I was passing out the evening medication
8             with Correctional Officer (CO) I. Moreno. I went to Room 19 that is housed solely by Inmate
              Beaton, AS1346, Inf-19-1L. Inmate Beaton said, “I submitted a CDCR 7362 Health Care
9
              Services Request Form, last Thursday for my Capsaicin cream and I have not received it.” I
10            checked the medication administration summary on Cerner. I told Inmate Beaton, “Per Cerner,
              it showed Registered Nurse (RN) R. Flores gave you the Capsaicin at 1223 hours on November
11            13, 2019.” Inmate Beaton said, “I haven’t received anything. I am going to file an appeal
              against you guys!” I notified RN R. Flores who verified he issued the Capsaicin to inmate
12
              Beaton. RN R. Flores and myself went to Inmate Beaton’s room. RN R. Flores told Inmate
13            Beaton that he had given him the Capsaicin the day before. CO I. Moreno did a random cell
              search and found hidden in the back of Inmate Beaton’s locker 30 ML of unlabeled Capsaicin
14            medication in a clear medication cup. CO I. Moreno issued Inmate Beaton a Confiscation
              Receipt. Inmate Beaton’s behavior and demeanor toward staff was an attempt to manipulate
15            both myself and coworker RN R. Flores by threatening to file an appeal against us. Inmate
16            Beaton is aware that this type of behavior will not be tolerated by staff. Inmate Beaton is
              aware of this report.
17
     (Compl. at p. 24.) Contrary to Plaintiff’s contention, it is clear that he was issued a RVR for
18
     threatening to file an appeal in an attempt to falsely claim that he did not receive the Capsaicin
19
     medication. Accordingly, Plaintiff’s factual allegations fail to give rise to a plausible claim for
20
     retaliation.
21
22
     2
       The Court takes judicial notice of its own records. United States v. Wilson, 631 F.2d 118, 119 (9th Cir. 1980). The
23   Court may also take judicial notice of matter of public record, including records and reports of administrative agencies.
     United States v. 14.02 Acres of Land More or Less in Fresno County, 547 F.3d 943, 955 (9th Cir. 2008) (quotations marks
24   and citations omitted). The Court takes judicial notice of the fact that Plaintiff was issued an RVR for unlawful influence
     under California Code of Regulations, title 15 § 3013. See Daniels v. Valencia, No. 1:17-cv-0492-DAD-EPG (PC), 2018
25   WL 3640321, at *3 (E.D. Cal. July 30, 2018), report and recommend. adopted, 2018 WL 4636186 (E.D. Cal. Sept. 26,
     2018).
26
27
28

                                                                  4
1
2           B.      Inmate Appeal Process

3           “The Fourteenth Amendment’s Due Process Clause protects persons against deprivations of

4    life, liberty, or property; and those who seek to invoke its procedural protection must establish that one

5    of these interests is at stake.” Wilkinson v. Austin, 545 U.S. 209, 221 (2005). Plaintiff does not have

6    a protected liberty interest in the processing his appeals, and therefore, he cannot pursue a claim for

7    denial of due process with respect to the handling or resolution of his appeals. Ramirez v. Galaza, 334

8    F.3d 850, 860 (9th Cir. 2003) (citing Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988)).

9                                                        IV.

10                               CONCLUSION AND RECOMMENDATION

11          For the reasons discussed herein, Plaintiff fails to state a cognizable constitutional claim for

12   relief. Plaintiff was previously notified of the applicable legal standards and the deficiencies in his

13   pleading, and despite guidance from the Court, Plaintiff’s first amended complaint is largely identical

14   to the original complaint. Based upon the allegations in Plaintiff’s original and first amended

15   complaint, the Court is persuaded that Plaintiff is unable to allege any additional facts that would

16   support a constitutional claim for relief, and further amendment would be futile. See Hartmann v.

17   CDCR, 707 F.3d 1114, 1130 (9th Cir. 2013) (“A district court may not deny leave to amend when

18   amendment would be futile.”) Based on the nature of the deficiencies at issue, the Court finds that

19   further leave to amend is not warranted. Lopez v. Smith, 203 F.3d 1122, 1130 (9th. Cir. 2000); Noll v.

20   Carlson, 809 F.2d 1446-1449 (9th Cir. 1987).

21          Based on the foregoing, IT IS HEREBY RECOMMENDED that the instant action be

22   dismissed for failure to state a cognizable claim for relief.

23          This Findings and Recommendation will be submitted to a United States District Judge,

24   pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within twenty-one (21) days after being

25   served with this Findings and Recommendation, Plaintiff may file written objections with the court.

26   The document should be captioned “Objections to Magistrate Judge’s Findings and

27   Recommendation.” Plaintiff is advised that the failure to file objections within the specified time may

28   result in the waiver of the “right to challenge the magistrate’s factual findings” on appeal. Wilkerson

                                                          5
1    v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir.

2    1991)).

3
4    IT IS SO ORDERED.

5    Dated:    February 4, 2020
6                                                     UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       6
